Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Publication No. 2017/0165048) in view of Allen (U.S. Publication 2004/0260384).
Regarding claim 1, Chung et al. discloses an apparatus configured to change a geometry of a blood vessel in contact with a nerve comprising: a body portion (400) having a proximal end and a distal end; said body (400) portion being sized and shaped to change the geometry of the blood vessel upon insertion of the apparatus into the blood vessel to no longer contact the nerve (paragraph 0136).
Chung et al. does not disclose that the apparatus comprises one or more marker elements disposed on said body portion (400). Allen discloses a neurovascular device analogous to that of Chung et al. Allen discloses that the body portion of the device can comprise one or more markers in order to determine the location of the device using imaging and to facilitate implantation of the device (paragraph 0070). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Chung et al. with the teachings of Allen by including one or more marker elements disposed on said body portion in order to determine the location of the device using imaging and to facilitate implantation of the device. This would result in the device of Chung et al. wherein the body portion of the device can comprise one or more markers.
Regarding claim 2, the present combined citation discloses the apparatus of claim 1. Additionally, Chung et al. discloses an apparatus further comprising an anchor element (110 and 120) disposed on the said proximal end and said distal end (Fig. 17).
Regarding claim 3, the present combined citation discloses the apparatus of claim 1. Additionally, Chung et al. discloses an apparatus wherein said body portion (400) is selected a single wire.
Regarding claim 4, the present combined citation discloses the apparatus of claim 1. Chung et al. does not disclose that said apparatus is constructed of a biocompatible polymer, but instead may be constructed from a material such as Nitinol or stainless steel (paragraph 0078). Allen discloses a neurovascular device analogous to that of Chung et al. The device of Allen may be constructed from a material such as Nitinol, stainless steel, or a biocompatible polymer (paragraph 0036), indicating that a 
Regarding claim 5, the present combined citation discloses the apparatus of claim 1. Additionally, Chung et al. discloses that said apparatus is constructed of a biocompatible metal selected from the group consisting of Nitinol and stainless steel (paragraph 0078).
Regarding claim 6, the present combined citation discloses the apparatus of claim 2. Additionally, Chung et al. discloses that the apparatus, including the anchor element (110 and 120), may be constructed from a shape-memory alloy (paragraph 0130), which is a self-expanding material.
Regarding claim 7, the present combined citation discloses the apparatus of claim 2. Additionally, Chung et al. discloses that said anchor element (110 and 120) includes an open end (Fig. 17).
Regarding claim 8, the present combined citation discloses the apparatus of claim 2. Additionally, Chung et al. discloses that said anchor element (110 and 120) is disposed on each of said proximal end and said distal end (Fig. 17).

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Publication No. 2017/0165048) in view of Allen (U.S. Publication 2004/0260384) and further in view of Hebert et al. (U.S. Patent No. 9,999,413).
Regarding claim 9, Chung et al. discloses a method for treating vascular nerve compression comprising: positioning a microcatheter (paragraph 0127) within a blood vessel at a site of the vascular 
Chung et al. does not disclose that a guidewire is used to position the microcatheter within the blood vessel or that the guidewire is withdrawn from the microcatheter. Hebert et al. discloses a neurovascular device which is delivered via microcatheter analogous to that of Chung et al. Hebert discloses that the microcatheter is placed at the delivery site using a guidewire, which is then removed so that the neurovascular device may be inserted (col. 27, lines 6-11). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Chung et al. in view of Allen with the teachings of Hebert et al. by positioning the microcatheter at the delivery site using a guidewire which is then withdrawn from the microcatheter because it is a particular known technique which is recognized as part of the ordinary capabilities of one skilled in the art. This would result in the method of Chung et al. in view of Allen wherein a guidewire is used to position the microcatheter within the blood vessel and the guidewire is withdrawn from the microcatheter.
Regarding claim 10, the present combined citation discloses the method of claim 9. Additionally, Chung et al. discloses that the apparatus includes a body portion (400) having a proximal end and a distal end; and an anchor element (110 and 120) disposed on each of said proximal end and said distal end of said body portion (400; Fig. 17), wherein said anchor element (110 and 120) is configured to secure the apparatus within the blood vessel after the insertion of the apparatus (paragraph 0074).
Regarding claim 11, the present combined citation discloses the apparatus of claim 10. Additionally, Chung et al. discloses that the apparatus, including the anchor element (110 and 120), may be constructed from a shape-memory alloy (paragraph 0130), which is a self-expanding material.
Regarding claim 12, the present combined citation discloses the apparatus of claim 9. Neither Chung et al. nor the present combined citation specifically disclose that the apparatus further comprises at least one marker element disposed on said anchor element. Allen however, which discloses a neurovascular device analogous to that of Chung et al., teaches that markers may be attached to the device at one or more locations in order to in order to determine the location of the device using imaging and to facilitate implantation of the device (paragraph 0070). There is a limited number of locations on the device where the markers may be placed, including the center of the device, one or both ends of the device, or a combination wherein markers are placed both at the center and at one or both ends of the device. It would have been obvious to one skilled in the art at the time of filing to have modified the method of Chung et al. in view of Allen and further in view of Hebert et al. by including at least one marker element disposed on said anchor element (110 and 120). It would have been obvious to include at least one marker in order to determine the location of the device using imaging and to facilitate implantation of the device. Additionally, it would have been obvious to include this marker on the anchor element (110 and 120), in addition to the body portion (400) as required by claim 1, because placement of markers at both the sides of the apparatus, where the anchor element (110 and 120) is located, and in the center of the apparatus, where the body portion (400) is located would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. This would result in the method of Chung et al. in view of Allen and further in view of Hebert et al. wherein the apparatus further comprises at least one marker element disposed on said anchor element (110 and 120).
Regarding claim 13, the present combined citation discloses the method of claim 9. Additionally, Chung et al. discloses that this method includes “introducing the compressed device into a vessel of a target object,” (paragraph 0126), using a microcatheter (paragraph 0127). This step of introducing the device could be divided into the steps of initially placing the apparatus into the microcatheter, repositioning the apparatus a part of the way but not fully to the delivery site, then finally positioning the apparatus at the site of the vascular nerve compression, as required by claim 9. Any movement of the apparatus within the microcatheter before being finally positioned at the site of the vascular nerve compression could be interpreted as “repositioning the apparatus,” and would be done prior to withdrawing the microcatheter as the microcatheter is still being used to deliver the apparatus. Therefore, Chung et al. discloses that the method further comprises repositioning the apparatus prior to withdrawing the microcatheter.
Regarding claim 14, the present combined citation discloses the method of claim 9. Additionally, Chung et al. discloses that the nerve is a cranial nerve (paragraph 0139).
Regarding claim 15, the present combined citation discloses the method of claim 14. Additionally, Chung et al. discloses that the cranial nerve is a trigeminal nerve (paragraph 0139).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774